290 F.2d 742
110 U.S.App.D.C. 199
Junius Lee MASON, Appellant,v.UNITED STATES of America, Appellee.
No. 16152.
United States Court of Appeals District of Columbia Circuit.
Argued March 24, 1961.Decided April 27, 1961.

Mr. Edwin R. Schneider, Jr., Washington, D.C., with whom Messrs. Paul M. Segal and Robert A. Marmet, Washington, D.C., (all appointed by this court) were on the brief, for appellant.
Mr. Daniel J. McTague, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, Chief Judge, and FAHY and WASHINGTON, Circuit judges.
PER CURIAM.


1
Appellant was charged with second degree murder.  After trial by jury he was convicted of manslaughter and sentenced by the District Court to a term of imprisonment.  He filed a timely application for leave to appeal in forma pauperis, which was denied by the District Court.  After filing a number of other motions in the District Court, he filed a motion to vacate sentence, under Section 2255 of Title 28 of the United States Code.  This court granted him leave to appeal from the denial of this motion, and appointed counsel to assist him.  Counsel so appointed urged reversal of the conviction, as well as vacation of the sentence.


2
Whether this case be considered as a belated direct appeal from the judgment of conviction, cf. Blunt v. United States, 1957, 100 U.S.App.D.C. 266, 244 F.2d 355,1 or simply as an appeal from the order denying the motion under Section 2255, we must conclude that appellant is not entitled to relief.  We have reviewed the entire record, and perceive no prejudicial error in the conduct of the trial, or in the denial of the motion under Section 2255.  Compare Ramsour v. United States, 1960, 108 U.S.App.D.C. 49, 280 F.2d 57.


3
Affirmed.